Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 4/20/2021 with a priority date of 9/13/2017.
Claims 1-20 are currently pending and have been examined.
Claims 1-20 overcome the art of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim Claims 1-14 and 16-20 of  US Patent 10,984,427.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the current application are merely broader versions of the claims already patented. The claims of US Patent 10,984,427 obtain the same data, make a similar determination based on a whitelist of IP address that is based on the same criteria, enrich the data via a more detail series of steps that result in linking accounts and flagging linked accounts based on access times.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


REASONS FOR OVERCOMING THE 35 USC 101 REJECTION

The claims the abstract concept of associating user accounts, which falls under Certain Methods Of Organizing Human Activity. Under Step 2A Prong 2, the amended claims offer an ordered combination of steps and additional elements that are applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.

REASONS FOR OVERCOMING THE ART OF RECORD

The following is examiner’s statement of reasons for overcoming the art of record: Claims 1-20 include a combination of limitations that result in a very specific set of steps that were not obvious in view of the art of record.
The claims obtain data logs and identify IP addresses from which user accounts are accessed and timestamps and determining the account was access from the computing device with an IP address and the time the account was accessed. A set of records are enriched if the the IP address has been permitted based on the geolocation data and type of traffic from the device. In response to the IP address being permitted and report is ingested that a second account was a accessed using the IP address, the first account and second account are linked and the linked accounts are flagged for review based on the respective time the accounts were accessed.
The art of record did not provide a reasonable combination of references the disclosed using these function as claimed on IP addresses, timestamps and accounts where some IP addresses are permitted and others are not. For example, in the field of security, fraud and transaction authorization it would be obvious to flag accounts associated with blacklisted devices for further review, but the applicant has claims are directed to a different implementation, such as an email account accessed through a first online provider, and a bank account accessed through a second online provider are determined to belong to the same user so the accounts are linked include the claimed data and data types associated with the accounts.
As set forth below the art of record individually discloses (1) using IP addresses to determine location and comparing IP address to identify correlation in user activity, and (2) the concept of including or excluding data based on IP addresses, but the majority of the art discloses determining different types of IP addresses being used to access data then removing activity data based on the type of IP addresses, or permitting IP addresses based on the IP address of website being accesses, instead of the IP address of devices accessing the information. 

 
Examiner sets forth the following references as being the closest to the applicant's inventive concept:
Fordyce III et al. (U.S. 2011/0093327 A1): discloses determining pairs of financial accounts and merged profiles. Fordyce links account via IP addresses, timestamps and geographic locations. Fordyce does not contemplate that log data from computing devices is permitted based geolocation corresponding to the IP address. In Fordyce accounts are linked based on timestamps but linked accounts are not flagged for review based on the times. 
Katzir (U.S. 2008/0285464) : discloses associating different user account using device information that include IP address and associating data with a user.
Nair et al. (U.S. 9,787,662) : discloses visualizing data about social network accounts based on IP addresses.  
Yu et al. (U.S. 2012/0102169) : discloses using IP addresses from logs to differentiate between home and travel activity. At best VPNs are filtered to remove false location data.
Nucci (U.S. 9,049,117) : discloses the shortcomings of using IP addresses to associated accounts and provide additional or alternative techniques to gather additional user identifiers. 
Ver Steeg (U.S. 8,577,998) : discloses using IP address and locations data to determine that an account is being accessed by devices that are collocated or non-collocated and indicating risk level (i.e. flagging).  The concept is verifying as opposed to linking.
Ries et al.  (U.S. 2018/0218446) : discloses aggregating multiple user account into a single account. The system prompts the user to permit aggregation and discovers an account activity, and prompts a user to switch, transfer, and/or migrate the activity to a second account. The use of IP addresses is limited to accessing account from the same IP addresses as one method of identify that two accounts belonging to the same user and blocking IP addresses of data aggregators requesting user information.
Walkingshaw et al. (U.S. 2014/0074863 A1): discloses the claimed type of attachments, as well as linking content to users. 
Abdullah et al. (U.S. 2016/0323767 A1): discloses blacklisted entries the are removed from further processing, but the entries are IP addresses of websites and activity patterns are aggregated to gain consumer insight about activity.
Cheng et al. (U.S. 2016/0323239): discloses removing commercial IP addresses from the list of IP addresses and analyzing IP trajectory information to retrieve a most commonly used IP address for each of the network accessing applications during a certain period. The concepts in Cheng identifies multiple devices belonging to the same group, which would include a group of a single user. At the least this teaches the concept of tracking some types of IP addresses and not others but device belonging to the same user or household are being associated, as opposed to accounts and the claims include additional limitations that are not disclosed by Cheng. See, Abstract and [0080].
Okubo et al. (U.S. 2018/0300974): discloses whitelist and a time in the context of suspicious persons, but the whitelist defines user devices that are allowed to go in and out of an area. Terminal addresses that do not match the whitelist would be flagged for review.
Raleigh et al. (U.S. 2015/0143456 A1): discloses fraud detection, security certificates and the to permit the user access data from sites on the whitelist.
Sanft et al. (U.S. 2013/0247149; Hereafter: Sanft): discloses a great deal of detail about whitelists and IP addresses but these concepts are applied to building a whitelist for approvals, such as email whitelists.
Manolarakis et al. (U.S. 2014/0120864): As the title of the application suggests the concept in the reference are related to “Cross-Channel User Tracking Systems, Methods and Devices” but the permitted IP addresses are advertisers, which is not the same as IP addresses of devices accessing the website.
Goutte et al. (U.S. 2006/0123083): is an example of the art found on the concept of flagging communication from a whitelist, but the address from the communication is moved from a blacklist to a whitelist.
Wang et al. (U.S. 2017/0078415): discloses techniques for matching IP addresses to identify a user is associated with multiple accounts.
Sarsa Sarsa et al. (U.S. 2015/0040238): discloses disabling tracking of certain IP addresses. This reference would disable the tracking before the data is collected from the IP address.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688